Citation Nr: 0418171	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-01 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a gunshot wound of the right 
shoulder (major).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from November 1941 to 
August 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The RO denied entitlement to evaluations in excess of 30 
percent for PTSD and gunshot wound residuals of the right 
shoulder.

In July 2004 the Board granted the veteran's motion to 
advance his case on the Board's docket on the basis of age.  
38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900 (c) 
(2003).


FINDINGS OF FACT

1.  The manifestations of PTSD, overall, produce occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

2.  The residuals of a gunshot wound of the right (major) 
shoulder currently requires use of a brace and are manifested 
by marked or severe limitation of motion and flare ups of 
pain.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 50 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2003).

2.  The criteria for an increased evaluation of 40 percent 
for residuals of a gunshot wound of the right (major) 
shoulder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
4.73, Diagnostic Codes 5201, 5301 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Right Shoulder Disability

In August 1945, the RO granted service connection for 
residuals of a gunshot wound of the right shoulder with 
damage to Muscle Group (MG) I.  The veteran has a protected 
20 percent evaluation (in effect continuously from March 
1983) for the disability rated under Diagnostic Codes 5301-
5201.  The 30 percent evaluation, in effect from January 
1992, was assigned in May 1993 based upon contemporaneous VA 
records including examination and VA hospitalization.  

Regarding the right shoulder, VA examination in 1992 of the 
right shoulder muscles showed entry and exist wound scars 
with the entry wound scar (1 inch) attached to the underlying 
bone.  The exit wound scar (3/4 inch) was described as 
superficial and not attached to the underlying structure.  
There was no muscle damage in the right upper arm or forearm 
and the muscle penetrated was identified as the intrinsic 
muscle of the shoulder girdle, MG III.  The examiner reported 
adhesions to the underlying structures anteriorly, no damage 
to tendons, damage to the right shoulder joint, pain on 
movement of the right shoulder and no herniation.  

The examiner directed attention to the X-ray reports that 
showed minimal degenerative arthritis of the right 
acromioclavicular and shoulder joints.  

The diagnoses were scars of the right shoulder secondary to 
gunshot wound with entry wound on the anterior aspect of the 
right shoulder with damage to MG III; superficial exit wound 
scar, posterior aspect of the right shoulder, no damage to 
the muscles.  The examiner remarked that the present symptoms 
are related to the right shoulder joint which in turn are 
related to the gunshot wound of the right shoulder  

The joint examination contained the following summary of 
evaluation information: No swelling or deformity, restriction 
of movement of the right shoulder range of motion, flexion 80 
degrees, abduction 60 degrees, adduction 45 degrees, internal 
rotation 45 degrees and external rotation and extension 20 
degrees.  The diagnosis was arthritis in the right shoulder 
with severe restriction of movement. 

The veteran submitted a claim for increase in February 2002 
noting that VA had given him a shoulder strap brace that he 
had to wear at all times.  VA clinical records through 2002 
showed ongoing complaints referable to the right shoulder and 
supplemented a VA examination in 2002.

The VA examiner in 2002 noted the veteran's history and 
complaints, that he wore a clavicle strap and that claims 
file was reviewed.  On examination there was no redness, 
ulceration of a wound of the right shoulder deltoid and it 
was only slightly tender.  The examiner characterized the 
range of motion, abduction and flexion each 55 degrees, 
internal and external rotation 45 degrees with pain at the 
extremes of active and passive motion, as markedly limited.  

Motion was limited due to stiffness and pain and he did not 
appear to have muscle atrophy but good strength in the 
rotator cuff muscles.  The radiology impression was minimal 
degenerative arthritic changes of the right acromioclavicular 
and shoulder joints.  The diagnosis was residual gunshot 
wound, right shoulder, with adhesive capsulitis.


PTSD

The RO in March 1997 granted service connection for PTSD with 
a 30 percent evaluation from May 1992 and issued notice to 
the veteran of that determination.  He submitted a claim for 
increase in October 2000 and the contemporaneous VA 
outpatient reports that supplemented a VA examination late in 
2000 showed he was seen regularly for PTSD.

The examiner in December 2000, without benefit of the claims 
file, reported that 
The veteran had retired from his job as a boiler man at age 
62, had been married for 50 years to his present spouse and 
his present complaint was difficulty sleeping and waking up 
agitated.  He was described as appropriately dressed and 
groomed, cooperative with relevant and coherent speech and 
clear intellectual function for a person of his age (80 years 
old) as reflected in the memory assessment.  According to the 
report he did not appear anxious or depressed during the 
interview.  

The examiner's diagnostic impression was of PTSD manifested 
by insomnia that persisted in spite of medication and past 
alcohol abuse that in some way could be related to PTSD.  The 
examiner felt that the veteran appeared somewhat manipulative 
and appeared to exaggerate the symptoms to some extent.  The 
examiner's diagnosis was PTSD on Axis I and on Axis V the 
global assessment of functioning (GAF) was estimated at 60.

After receiving notice of the June 2001 RO rating decision, 
the veteran submitted a claim for increase early in 2002.  He 
stated that his nightmares had become worse and more frequent 
and that his medication had been increased, both reflected in 
the contemporaneous outpatient reports.

The VA examiner in 2002 noted the complaints of sleep 
difficulty and nightmares were similar to those in the past 
year.  In addition the veteran complained of increasingly 
avoiding socialization, forgetfulness and of wanting to be 
left alone.  The examiner noted the veteran's various 
activities, the numerous outpatient reports regarding 
insomnia and nightmares and that innumerable medications had 
been tried to no avail.  

The veteran was described as oriented, pleasant and 
cooperative with no evidence of psychosis or major mood 
disturbance.  His affect was euthymic and reactive but he had 
difficulty with tasks of concentration.  He had no active 
suicidal or homicidal ideation or intention.  The diagnostic 
impression was PTSD with a GAF score of 60.  The examiner 
felt the veteran's PTSD seemed stable but there may have been 
a little decline in cognitive functioning in terms of 
forgetfulness and concentration.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Separate diagnostic codes identify the various disabilities.  
In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Moreover, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2003).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

PTSD

100% -- Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% -- Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

50% -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% -- Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: decreased 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

10% -- Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% -- A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.


38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2003) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even some, 
of the enumerated symptoms recited for particular ratings.  
Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.


Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2003).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

Words such as "considerable" and "severe" are not defined in 
the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2003).  It should also be noted that 
use of terminology such as "moderate" and "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 
4.6 (2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).


Principles of Combined Ratings for Muscle Injuries

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  

(c) 	There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  (2) In the case of 
an ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.  

(d) 	The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.  

(e) 	For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  

(f) 	For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of Sec. 4.25.  38 C.F.R. § 4.55 (2003).

Evaluation of muscle disabilities: (a) 	An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  (b) 	A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles: (i) Type of injury.  Simple wound of 
muscle without debridement or infection. (ii) History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
Objective findings. Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles: (i) 	Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) 	Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  

Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles: (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 	History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) 	Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

(4) Severe disability of muscles: (i) 	Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
	History and complaint.  

Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  



If present, the following are also signs of severe muscle 
disability: (A) 	X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B)	 Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) 	Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  

(D) Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) 	Atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
	Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 (2003). 

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.  




With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the use 
of the opposite undamaged joint.  38 C.F.R. § 4.59.

Under diagnostic code 5200 a 50 percent evaluation may be 
assigned for unfavorable ankylosis of the major 
scapulohumeral articulation with abduction limited to 25 
degrees.  A 40 percent evaluation is provided where ankylosis 
is intermediate between favorable and unfavorable.

Under diagnostic code 5201 a 40 percent evaluation may be 
assigned for limitation of major arm motion to 25 degrees 
from the side and a 30 percent evaluation may be assigned for 
limitation of motion midway between the side and shoulder 
level at the shoulder level.

Under diagnostic code 5202 an 80 percent evaluation may be 
assigned for loss of he head of the major humerus (flail 
shoulder), a 60 percent evaluation is provided for nonunion 
of the humerus (false flail joint) and a 50 percent 
evaluation is provided for fibrous union of the humerus.

Group I. Function: Upward rotation of scapula; elevation of 
arm above shoulder level. Extrinsic muscles of shoulder 
girdle: (1) Trapezius; (2) levator scapulae; (3) serratus 
magnus. For the major extremity severe disability shall be 
rated 40 percent, moderately severe disability shall be rated 
30 percent, moderate disability shall be rated 10 percent and 
slight disability shall be rated 0 percent.  Diagnostic Code 
5301.


Group III. Function: Elevation and abduction of the arm to 
level of shoulder; act with 1 and 2 of Group II in forward 
and backward swing of arm. Intrinsic muscles of shoulder 
girdle: (1) Pectoralis major I (clavicular); (2) deltoid.  
For the major extremity a 40 percent rating is provided for 
severe disability, a 30 percent rating is provided for 
moderately severe disability, a 20 percent rating is provided 
for moderate disability and a 0 percent rating is provided 
for slight disability.  Diagnostic Code 5303.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement. The anatomical 
position is considered as 0°, with two major exceptions: (a) 
Shoulder rotation-arm abducted to 90°, elbow flexed to 90° 
with the position of the forearm reflecting the midpoint 0° 
between internal and external rotation of the shoulder; and 
(b) supination and pronation-the arm next to the body, elbow 
flexed to 90°, and the forearm in midposition 0° between 
supination and pronation. Motion of the thumb and fingers 
should be described by appropriate reference to the joints 
(See Plate III) whose movement is limited, with a statement 
as to how near, in centimeters, the tip of the thumb can 
approximate the fingers, or how near the tips of the fingers 
can approximate the median transverse fold of the palm. 
38 C.F.R. § 4.71.

Standardized joint motion of the shoulder: 0 to 180 degrees 
abduction and forward elevation (flexion) and 0 to 90 degrees 
for internal and external rotation.  38 C.F.R. § 4.71, Plate 
I.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).  The VCAA clearly applies as the claim for 
increase was filed after the effective date of the new law.

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
increased disability rating for PTSD and the right shoulder 
disability has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a significant grant of the benefits sought on 
appeal.  For example, the representative asserted that the 
veteran should receive a 50 percent evaluation for PTSD and 
the Board has granted the benefit sought.  This is readily 
distinguished from the argument regarding the right shoulder 
gunshot wound where no particular rating is specified, only 
that the disability should be rated higher.  In any event, 
the RO issued a VCAA notice letter March 2002 that 
substantially complied with the notice provisions and the RO 
has obtained the VA treatment records that the veteran 
identified as comprising his medical treatment record for the 
disabilities at issue and afforded him current examinations 
that included a review of the available record.  

There is no issue as to the substantial completeness of the 
application.  38 U.S.C.A. § 5102 (West 2002).  The veteran 
has clearly identified the disabilities in question and the 
benefits sought.  Further, he referenced the bases for the 
claim.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b).  

The RO issued a VCAA notice letter as noted previously and 
the statement of the case in November 2002 again provide 
information regarding the VCAA notice and duty to assist 
obligations.  The June 2002 rating decision was only several 
months after the VCAA letter was issued but in that time the 
veteran responded, the RO obtained the records he identified 
and had him examined.  

The March 2002 letter specifically provided the veteran with 
notice of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  Thus, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  





Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the VA medical records he identified as the sole source of 
treatment.   

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  By the RO correspondence and statement of 
the case the veteran was clearly advised as to which portion 
of evidence is to be provided by him and which portion is to 
be provided by VA.  That requirement of VA has been 
satisfied, and there is no additional evidence that needs to 
be provided.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements of the VCAA have been substantially met by 
the RO.  It appears from the record that every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the VCAA notice did indicate 
that the veteran should respond within 30 days.  


In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

It is noted that the veteran was afforded VA examinations to 
evaluate PTSD and the right shoulder disability.  Overall, 
the examinations appear sufficient to support higher 
evaluations and accordingly, additional examination of the 
veteran is not necessary for an informed decision.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the CAVC decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the AOJ did provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim before it decided the claim in 
June 2002.  See the references to the documents issued to the 
veteran set out above.  


Because the VCAA notice in this case was provided to the 
appellant prior to the AOJ adjudication denying the claim for 
increase filed in July 2002, the timing of the notice is not 
material so that compliance with the express requirements of 
the law as found by the CAVC in Pelegrini II is not a 
material issue.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board has explained there is no timing defect.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice.  

However, the current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As the Board 
has already noted on several occasions, the veteran has 
already been afforded numerous opportunities to submit 
additional evidence.  


It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  The March 2002 notice in essence invited the 
veteran to submit any evidence he had regarding the 
matters at issue and this was reinforced through the 
presentation of the VCAA notice and duty to assist 
obligation in the statement of the case.  Further, the 
representative has not directed any argument to a VCAA 
deficiency.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Increased Evaluations

Right Shoulder Disability

Rating muscle damage to the extrinsic muscles of the shoulder 
girdle (MG I and II) assesses principally scapula and arm 
movement and the presence of symptoms as reflected in the 
applicable alternative ratings for muscle injury as primary 
rating criteria for the ratings from 0 to 40 percent.  The 
veteran has been provided the essential rating criteria.  The 
Board finds the selected rating scheme appropriate for the 
veteran's disability in view of the symptomatology and the 
disease for which service connection is in effect.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21 (1998).  The Board observes that the 
designation of MG III on the examination in 1992, the most 
recent comprehensive examination prior to 2002, conflicts 
with the long time designation of MG I as the injured muscle 
group.  

In any event, the rating for collective impairment of two 
muscle groups acting on the same joint cannot exceed the 
rating for unfavorable ankylosis which in this case is 50 
percent for the major extremity. 

The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive VA 
examinations that included complaints of pain and impaired 
right upper extremity function.  The record includes a recent 
comprehensive VA examination in 2002 that is not as detailed 
as the 1992 evaluation, but sufficient to support the Board's 
conclusion that a higher evaluation is warranted.  Viewed 
collectively, the recent outpatient reports supplement the 
examination and offer substantive information probative of 
the severity of the service-connected disability of the 
shoulder girdle in accordance with current evaluation 
criteria.  The two VA examination reports viewed collectively 
appear to offer the best evidence of the severity of the 
disability.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is warranted.  The symptoms, overall, appear to reflect more 
than the corresponding percentage evaluation under Code 5301 
or 5303 and 5201 of 30 percent would contemplate.  

The rating scheme applied does not require a mechanical 
application of the schedular criteria.  Here, applying the 
rating schedule liberally results in a 40 percent evaluation 
that recognizes severe disability.  The recent VA examination 
confirms impairment of the character indicative of severe 
disability, albeit on the basis of limited motion and 
functional impairment other than strictly muscle injury 
injury.  For example, the examination in 2002 characterized 
the limitation of motion as "marked" and in 1992 it was 
characterized as "severe".  The more recent VA examination 
did not directly assess impairment from the standpoint of 
38 C.F.R. § 4.40 and 4.45 criteria, but the recent clinical 
reports noted flare-ups or pain linked to the wound residuals 
of the right upper extremity.  In essence the limitation of 
motion nearly meets the criteria for a 40 percent evaluation 
and adding additional limitation during flare-ups would 
further move the disability to the 40 percent level.  
In essence the 40 percent level is more nearly approximated 
when the rating criteria are liberally applied as intended.  
See 38 C.F.R. §§ 3.103, 4.6.  The evidence of probative value 
in view of the description of pertinent evaluative criteria, 
viewed objectively, does not preponderate against the claim 
for increase.  It supports a conclusion that the veteran's 
impairment from the standpoint of shoulder disability is more 
than a 30 percent rating would contemplate in either rating 
scheme in view of objective findings on recent examinations 
that were several years apart, but show a remarkable 
consistency in the description of manifestations.   

The veteran's appreciation of his symptomatology and extent 
of symptoms compare favorably against the record and do not 
appear to correspond to the information recorded in 
comprehensive evaluation.  The Board can reasonably view 
these periodic evaluations to be an accurate assessment of 
the disability manifested by objective evidence of 
substantial residuals.  The Board will take note of the fact 
that the veteran wears a brace for the shoulder, that pain is 
objectively confirmed through marked limitation of function.  
The level of disability does not appear to have been 
accounted for in the current evaluation, particularly when 
consideration is given to 38 C.F.R. § 4.40 and 4.45.  In 
addition arthritis is not linked to a nonservice-connected 
disorder.  

The veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance.  Here the 40 percent 
evaluation is the maximum schedular evaluation for limitation 
of function under the applicable rating scheme whether MG I 
or III is associated with Diagnostic Code 5201.  

PTSD

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).



The Board's review of the evidentiary record discloses that 
the current 30 percent evaluation does not adequately reflect 
the extent of severity of PTSD.  In this regard the Board 
notes that the veteran continues in therapy for PTSD, is 
socially isolated, and he appears to suffer from deficiencies 
in several areas of social and occupational endeavors.  
Depression appears to be a major factor in his overall 
psychiatric constellation as noted in recent outpatient 
reports.

The distinction between disagreement with an original rating 
and a claim for an increased rating is important in terms of 
determining what evidence is to be used to decide the claim.  
See Francisco, 7 Vet. App. at 58.  As this appeal concerns an 
increased rating rather than an initial rating, Francisco, 
supra, controls.  

The clinical records regarding the veteran's PTSD 
manifestations, including his comprehensive examinations, 
persuade the Board that his PTSD was manifested by a 
consistent level of severity in the appeal period.  The Board 
concludes that the 50 percent rating more nearly approximates 
the PTSD manifestations.  

The applicable criteria include a variety of characteristic 
manifestations that offer a clearer framework for analysis, 
criteria that direct the rater to the significant 
manifestations at each incremental level in the general 
rating formula.  

The Board believes that the 50 percent evaluation is correct.  
For example, the 2002 examination report is comprehensive and 
the GAF of 60 contemplates symptoms that correspond to 
examples in the 50 percent rating criteria and moderate 
difficulty in occupational or social functioning.  

The summary of the outpatient sessions through 2002 seems to 
indicate the veteran has a need for frequent monitoring in 
several areas and reflects the interpersonal difficulties 
complained of at the recent examination.  PTSD was the only 
psychiatric disorder the examiner in 2002 noted on Axis I.  
Thus, the Board may reasonably assign the GAF scores entirely 
to PTSD manifestations.  

The record overall as shown in the frequency of treatment, 
the recorded complaints, and interpersonal history, viewed 
liberally shows a PTSD disability that fits well with 
criteria that recognize appreciable difficulty in 
occupational and social functioning.  The examination with 
the GAF 60 showed an increase relative to impairment in 
social functioning and memory impairment when compared to the 
examination late in 2000.  

Thus, based on these reports, there is a plausible basis for 
a higher rating at this time.  Regarding the GAF rating 
scheme see, for example, the references in Baker v. West, 11 
Vet. App. 163 (1998), Richard v. Brown, 9 Vet. App. 266 
(1996), Cathell v. Brown, 8 Vet. App. 539 (1996) and 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  See also 
Mittleider v. West, 11 Vet. App. 181 (1998).  The Board finds 
that reasonable doubt exists and shall be resolved in the 
veteran's favor.


Extraschedular Consideration

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an originating agency's conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  

In this case the Board has determined the schedular criteria 
offer ample support for higher evaluations for the 
disabilities at issue.  The RO had considered the 
extrsachedular criteria and did not find the criteria 
applicable.  Having reviewed the record, the Board concludes 
the schedular standards offered ample alternatives to the 
extraschedular criteria for a higher evaluation.  Thus, the 
Board finds no basis for further action on this question 
since the schedular criteria are deemed adequate.  See 
VAOPGCPREC 6-69; Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to an increased evaluation of 40 percent for 
residuals of a gunshot wound of the right (major) shoulder is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to an increased evaluation of 50 percent for PTSD 
is granted, subject to the regulations governing the payment 
of monetary awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



